DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A; English translation provided by Espacenet used herein for ease of prosecution).
Regarding claim 1, Steranka discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip having a main surface comprising a radiation-outcoupling surface (FIG. 8: 24, see paragraph 0026) via which, during operation, a first light in a first wavelength range is emitted (FIG. 8: light rays, see paragraph 0028).
Steranka discloses a dome directly on a first sub-region of the main surface for shaping optical properties of the device (see paragraph 0035; the first sub-region defined as the area of the portion of the main surface over which the dome is disposed and optical feedback element 61 is not disposed). Steranka further discloses in other embodiments that a wavelength-converting material may be placed over the first sub-region and used to shape optical properties (see FIG. 7, paragraph 0036). However, Steranka does not explicitly disclose the use of the dome shaped element of FIG. 8 in combination with the wavelength conversion of FIG. 7. 
Tado, discloses a dome directly on the first sub-region that is filled with wavelength-converting material (FIG. 1: 30, see paragraph 0013; FIG. 2: 35, see paragraph 0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tado to the teachings of Steranka such that the dome of Steranka comprises the wavelength-converting material of Tado. The motivation to do so is to efficiently covert light to a desired wavelength and efficiently scatter and spread the light (see paragraph 0026).
Steranka, as modified by Tado as suggested above, then discloses a wavelength conversion layer converts at least part of the first light into second light in a second wavelength range different form the first wavelength range (FIG. 8: 60 as modified by Tado to include the wavelength conversion layer 30/35 of Tado), and
an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 8: 61, see paragraph 0035), wherein the optical feedback element comprises a reflective optical element, wherein the reflective optical element comprises a reflecting layer which is curved (FIG. 8: 61, see paragraph 0035), and
wherein a portion of the optical feedback element directly on the second sub-region deflects light emitted from the second sub-region towards the radiation-outcoupling surface and towards the wavelength conversion layer (FIG. 8: light incident upon 61 is deflected into 60 and/or back towards 24; Examiner notes that this language describes a function of the optical feedback element – the manner in which it influences light rays incident upon it – rather than imparting structural limitations on the optical feedback element itself. Because the optical feedback element 61 of Steranka is shaped identically to the curved reflecting layer as shown in Applicant’s own FIG. 5, at least with respect to the region disposed directly on the main surface, one of ordinary skill in the art would understand that the optical feedback element of Steranka is inherently capable of performing the same functions as the optical feedback element of the claim. This includes the ability to deflect incident light toward both the radiation-outcoupling surface and towards the wavelength conversion layer. Furthermore, Examiner notes that the manner in which light “deflects” off of a surface depends a number of variables including the angle of incidence and the properties of both materials along the interface. Under the broadest reasonable interpretation, the term “deflect” refers to any change in the path of a light ray and may refer to both light rays that reflect off of the surface of the reflecting layer, and those that pass through the interface but refract to a different angle. Considering this interpretation, one of ordinary skill in the art would expect there to be light rays that pass directly from the second sub-region and are refracted towards the wavelength converting layer).
Regarding claim 2, Steranka discloses the second sub-region is an edge region of the main surface (FIG. 8: 61 arranged on edge regions).
Regarding claim 3, Steranka discloses the second sub-region completely surrounds the first sub-region (FIG. 8: portion of 24 on which 61 is placed surrounds portion of 60).
Regarding claim 4, Steranka discloses the first and second sub-regions form the main surface (FIG. 8: 24, see paragraph 0026).
Regarding claim 5, Steranka, as previously modified by Tado, discloses the wavelength conversion layer is deposited directly on the first sub-region of the main surface (FIG. 8: 60 directly on 24; see also Tado FIG. 2: 30 directly on upper surface of 20).
Regarding claim 6, Steranka, as previously modified by Tado, discloses the wavelength conversion layer laterally directly adjoins the optical feedback element (FIG. 8: 60 adjoins 61; see also Tado FIG. 2: 30 directly adjoins reflective layer on the outside of 30).
Regarding claim 9, Steranka discloses the wavelength conversion layer and the optical feedback element do not protrude laterally beyond the main surface (FIG. 8: 60/61 do not protrude beyond 24).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Zhang et al. (U.S. Pub. No. 2008/0290362 A1).
Regarding claim 7, Steranka is silent in regards to a transparent material on which the reflecting layer is arranged.
Zhang discloses a transparent material on which the reflecting layer is arranged (FIG. 5: 312, see paragraph 0013).
Steranka differs from the claim only in the specific element used for the reflective optical element. Steranka and Zhang disclose multiple suitable elements for the reflective optical element (see Steranka paragraph 0032 and Zhang paragraph 0013), evidencing that these components and their functions were known in the art and the substitution of the Zhang component for the component of Steranka would have been obvious to one of ordinary skill in the art with predictable results. The motivation to do so is that that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. KSA Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Butterworth (U.S. Pub. No. 2016/0320689 A1).
Regarding claim 8, Steranka is silent in regards to an area of the main surface.
Butterworth discloses the main surface comprises an area of about 1 mm?. Applicant claims a range of less than 2 mm? which overlaps the range disclosed by Butterworth. It would have been obvious to one of ordinary skill in the art to apply the teachings of Butterworth to the teachings of Steranka and arrive at the claim 8 limitation. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Tado (Japanese Patent Pub. JP 2015-195294 A) as applied to claim 1 above, and further in view of Jüstel et al. (U.S. Pub. No. 2017/0253798 A1).
Regarding claim 11, the combination of Steranka and Tado does not explicitly disclose the conversion layer is configured for complete conversion of the first light into the second light.
Jüstel discloses the conversion layer is configured for complete conversion of the first light into the second light (see paragraph 0015). It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Jüstel to the teachings of the combination so as to realize an increase in the total light output (see paragraph 0015).
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steranka et al. (U.S. Pub. No. 2004/0079942 A1) in view of Jagt (U.S. Pub. No. 2011/002519 A1).
Regarding claim 1, Steranka discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip having a main surface comprising a radiation-outcoupling surface (FIG. 5: 24, see paragraph 0026) via which, during operation, a first light in a first wavelength range is emitted (FIG. 5: light rays, see paragraph 0028).
Steranka discloses an optical feedback reflecting element (FIG. 5: 42/44, see paragraph 0033) on outer regions of the main surface with a gap therebetween (see paragraph 003; see annotated FIG. 5 below). Steranka further discloses in other embodiments that a wavelength-converting material may be placed over the first sub-region and used to shape optical properties (see FIG. 7, paragraph 0036). However, Steranka does not explicitly disclose the use of the dome shaped element of FIG. 5 in combination with the wavelength conversion of FIG. 7. 
Jagt, discloses a wavelength conversion layer directly on the first sub-region of the main surface (FIG. 3: 7, see paragraph 0050; wavelength conversion layer disposed on middle, first sub-region section between reflecting element disposed on outsides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jagt to the teachings of Steranka such that the gap of Steranka comprises the wavelength-converting material of Jagt. The motivation to do so is to efficiently covert mix light into a white light mixture (see paragraph 0050).
Steranka, as modified by Jagt as suggested above, then discloses a wavelength conversion layer converts at least part of the first light into second light in a second wavelength range different form the first wavelength range (FIG. 5: gap area, as modified by Jagt to include the wavelength conversion layer 7 of Jagt), and
an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 5: 42/44, see paragraph 0033), wherein the optical feedback element comprises a reflective optical element (FIG. 5: 44, see paragraph 0033), wherein the reflecting layer is inclined with respect to a surface normal of the main surface (FIG. 5: 44 is inclined with respect to plane of 24); and
wherein a portion of the optical feedback element directly on the second sub-region deflects light emitted from the second sub-region towards the radiation-outcoupling surface and towards the wavelength conversion layer (FIG. 5: light incident upon 44 is deflected into the gap area where the wavelength material is disposed and/or back towards 24).

    PNG
    media_image1.png
    505
    770
    media_image1.png
    Greyscale

[ANNOTATED FIG. 5]
Regarding claim 12, Steranka discloses a light-emitting semiconductor device, comprising:
a light-emitting semiconductor chip having a main surface comprising a radiation-outcoupling surface (FIG. 5: 24, see paragraph 0026) via which, during operation, a first light in a first wavelength range is emitted (FIG. 5: light rays, see paragraph 0028).
Steranka discloses an optical feedback reflecting element (FIG. 5: 42/44, see paragraph 0033) on outer regions of the main surface with a gap therebetween (see paragraph 003; see annotated FIG. 5 above). Steranka further discloses in other embodiments that a wavelength-converting material may be placed over the first sub-region and used to shape optical properties (see FIG. 7, paragraph 0036). However, Steranka does not explicitly disclose the use of the dome shaped element of FIG. 5 in combination with the wavelength conversion of FIG. 7. 
Jagt, discloses a wavelength conversion layer directly on the first sub-region of the main surface (FIG. 3: 7, see paragraph 0050; wavelength conversion layer disposed on middle, first sub-region section between reflecting element disposed on outsides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Jagt to the teachings of Steranka such that the gap of Steranka comprises the wavelength-converting material of Jagt. The motivation to do so is to efficiently covert mix light into a white light mixture (see paragraph 0050).
Steranka, as modified by Jagt as suggested above, then discloses a wavelength conversion layer converts at least part of the first light into second light in a second wavelength range different form the first wavelength range (FIG. 5: gap area, as modified by Jagt to include the wavelength conversion layer 7 of Jagt), and
an optical feedback element directly on a second sub-region of the main surface adjacent to the first sub-region (FIG. 5: 42/44, see paragraph 0033), wherein the optical feedback element comprises a reflective optical element (FIG. 5: 44, see paragraph 0033), wherein the reflective optical element comprises a transparent material on which a reflecting layer is deposited (FIG. 5: reflecting layer 44 deposited on transparent material 42, see paragraph 0033), wherein the reflecting layer is inclined with respect to a surface normal of the main surface (FIG. 5: 44 is inclined with respect to plane of 24); and
wherein a portion of the optical feedback element directly on the second sub-region deflects light emitted from the second sub-region towards the radiation-outcoupling surface and towards the wavelength conversion layer (FIG. 5: light incident upon 44 is deflected into the gap area where the wavelength material is disposed and/or back towards 24).
Response to Arguments
Applicant's arguments filed August 31 have been fully considered but they are not persuasive as discussed in the rejections above. With respect to claim 1, Applicant argues that the combination does not provide for reflection both back into the main surface and towards the wavelength conversion material. However, Examiner notes that this language refers to a function that the optical feedback element of the combination is capable of providing as discussed in more detail above. Furthermore, the arguments are not persuasive in view of the new grounds of rejection provided in view of FIG. 5 of Steranka and Jagt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819